Title: To Thomas Jefferson from George Jefferson, 6 March 1804
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 6th. Mar: 1804
               
               You will receive inclosed a bill of loading for 400 bushels of Coal. the freight you will observe is high, being as I am told 2 or 3 Cents more than is generally charged in the summer. You will of course determine whether it will not be best for you to lay in a sufficient supply in future, in that season of the year.
               I have as yet done nothing with your Tobacco, 40/. being the most I have been offered. I still calculate upon 42/. at least, and hope for more. the remaining two hhds are not yet down.
               I am Dear Sir Yr. Very humble servt.
               
                  Geo. Jefferson
               
            